Citation Nr: 0500995	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03 05-598A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral plantar fasciitis.

2.  Entitlement to an initial rating higher than 10 percent 
for left foot hallux rigidus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from September 2000 
to August 2001, and 5 years, 9 months of prior active 
service.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claims for service 
connection for bilateral plantar fasciitis and hallux rigidus 
and assigned 10 percent initial ratings for each of these 
disabilities.  He filed a timely appeal, seeking higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at others).  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran's plantar fasciitis is evaluated, by analogy, 
according to the criteria for metatarsalgia (i.e., pain in 
the forefoot region) under Diagnostic Code (DC) 5279.  38 
C.F.R. § 4.71a, DC 5270 (2004); See also, 38 C.F.R. § 4.20 
(when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  His 
hallux rigidus is evaluated under DC 5281, by reference to DC 
5280 for hallux valgus.  38 C.F.R. § 4.71a, DC 5281 (5280) 
(2004).  



When determining the severity of musculoskeletal disabilities 
such as the ones at issue, VA must consider the extent the 
veteran may have additional functional impairment due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, 4.59. 

A VA doctor examined the veteran in June 2002.  But, as 
pointed out by a Decision Review Officer (DRO) in his 
February 2004 Informal Hearing Report, an additional physical 
examination was needed to address the DeLuca factors 
mentioned above.  So, in March 2004, another VA compensation 
evaluation was conducted, but unfortunately that examination 
did not fully address the DeLuca factors either.  
Specifically, the evaluation did not fully address the 
additional effect of pain (and painful motion) on the 
functioning of the veteran's feet and left great toe or the 
level of his disability during "flare-ups" or prolonged 
use.  See Deluca, 8 Vet. App. at 206-208.  This is contrary 
to the holding in DeLuca and the provisions of §§ 4.40, 4.45, 
and 4.49.  In other words, there was no objective clinical 
assessment of the additional effect of the pain on the 
functioning of his feet and left great toe - such as in 
terms of the extent of additional limitation of motion that 
he may experience on the occasions above and beyond the range 
of motion exhibited during that evaluation.  Furthermore, 
there was no mention of whether he experiences weakened 
movement, fatigability or incoordination.  These important 
factors must be addressed before deciding this appeal.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, in the veteran's substantive appeal (VA Form 9), 
he indicated that he had received relevant treatment at the 
VA Medical Center (VAMC) in Columbia, South Carolina, and at 
the outpatient clinic in Florence, South Carolina.  
With regard to records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2004) (pursuant to the 
Veterans Claims Assistance Act (VCAA), VA has a duty to 
assist a veteran in obtaining evidence necessary to 
substantiate his claim).  Furthermore, VA is deemed to have 
constructive notice of the existence of any evidence, 
including treatment records, in the custody of a VA facility.  
Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  Here, the RO 
has not complied with the VCAA and its implementing 
regulations, because it has not attempted to obtain those 
records from the VA treatment facilities cited.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Obtain all relevant records of VA treatment or 
evaluation of the veteran, which are not already 
on file.  This should include VAOPT records from 
the VAMC in Columbia, South Carolina, and the 
VA outpatient clinic in Florence, South Carolina.  

2.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected foot disabilities.  

	The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  A 
copy of the criteria used to evaluate the 
veteran's disabilities must also be provided to 
the examiner.  All necessary testing should be 
done, and the examiner should review the results 
of any testing prior to completion of the 
examination report.

	The examiner must determine whether there are 
objective clinical indications of pain/painful 
motion, weakened movement, premature/excess 
fatigability, or incoordination and, if feasible, 
these determinations should be expressed in terms 
of the degree of additional functional loss due to 
such factors.  This includes instances when these 
symptoms "flare-up" or he is on his feet over a 
period of time.  And this determination also 
should be portrayed, if feasible, in terms of 
additional functional loss due to these factors.

	If an opinion cannot be rendered in response to 
these questions, please explain why this is not 
possible or feasible.

3.	Review the claims file.  If any development is 
incomplete, including if the examination report does 
not contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. 
	§ 4.2 (2004); Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's claims in light of any 
additional evidence obtained.  If they remain denied or 
are not granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) and send it 
to him and his representative.  Give them time to 
respond before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




